This case involves a review of the record and judgment of the district court of Okmulgee county upon petition for writ of certiorari against James Hepburn, district judge, filed by Harry J. Swan, judge of the superior court of Okmulgee county, against James Hepburn, district judge, against whom a grand jury accusation was returned in the district court of Okmulgee county on September 15, 1926, The procedure followed herein and about which the petitioner complained is the same as in case No. 17793, Barnett v. Hepburn, 121 Okla. 268, 249 P. 921, this day decided, and because of the same questions being involved, these cases were briefed together and submitted and argued together, and it follows that the decision in one must necessarily be the decision in the other, so, therefore, on authority of Barnett v. Hepburn, supra, the writ of certiorari, as herein prayed for, is sustained, and the judgment of the district court of Okmulgee county purporting to suspend the defendant herein from office is held to be without any authority of law, and is therefore quashed, vacated, set aside, and held for naught.
NICHOLSON, C. J., BRANSON, V. C. J., and MASON, PHELPS, LESTER, CLARK, and RILEY, JJ., concur.